DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11, 21-29 in the reply filed on 12/23/21 is acknowledged.  The traversal is on the ground(s) that no serious burden on the examiner exists in examining claims of groups I-II inventions together. This is not found persuasive because Applicant has not provided any showing or evidence to support such a conclusion.    Since a single search for a number of distinction (2) inventions would not be made by a single search.   Moreover, if the number of (2) inventions were searched concurrently the search would be burdensome because examination and search burden for these patentably distinct (2) inventions due to their mutually exclusive characteristics.
The (2) inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Therefore, the Restriction mailed on or about 4/8/19 is now made Final.   Applicants are required to cancel all non- elected invention II or take other appropriate action.
	An OA on the merits of claims 1-11 and 21-29 as follows 

Drawings
Figure 8 of the drawings should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “recessing a part of said sacrificial structure mesa to form a recess, wherein a sidewall of said recess is defined by a sidewall of said sacrificial structure mesa; forming a polish layer on said sacrificial structure mesa and said insulating layer, wherein said recess is filled with a first portion of said polish layer”(see claim  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
Since the related parent application (see under the title) should have been updated to a US patent.  Also, another related US patent 10594286 should be incorporated under the title as well.   Appropriate correction is requested.
Figures 1A~1F (see paragraph 0011) should be changed to: --"Figures 1A -1F”--.   Similar to this also occurrence in paragraphs 0016, 0019, 0020, 0024, 0028, 0029, 0031, 0032, 0036, 0037, 0039-0046.   Further, it is also suggested that applicant to further review entire specification and amend it to reflect the changes above.

Claim Objections
 “serves as” (claim 1, lines 11-12) should be updated to: --“configured to serve as” --.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 22-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter In this case, the claim(s) contains subject matter such as “recessing a part of said sacrificial structure mesa to form a recess, wherein a sidewall of said recess is defined by a sidewall of said sacrificial structure mesa; forming a polish layer on said sacrificial structure mesa and said insulating layer, wherein said recess is filled with a first portion of said polish layer; forming a piezoelectric layer on said polish layer”(see claim 1, lines 5-8, respectively), which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, note that at best the specification discloses a second polish layer 51 (see Figs. 7D-H) and discussed at (e.g., see paras. 0109 -0111) but not “a polish layer” as claimed above. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 22-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear as to how the claimed “recessing a part of said sacrificial structure mesa to form a recess, wherein a sidewall of said recess is defined by a sidewall of said sacrificial structure mesa; forming a polish layer on said sacrificial structure mesa and said insulating layer, wherein said recess is filled with a first portion of said polish layer; forming a piezoelectric layer on said polish layer” can be 
“is filled” (claim 1, line 8) not positive method limitation, the use of step: --“filling . . .” --, is suggested.
“is located” (claim 2, line 1; claim 5, line 1; claims 7 and 11, line 2) not positive method step, the use of: --“locating the recess. . .” --.
“is formed” (claim 4, 10 lines 2-3) not positive method step, the use of: --“forming the piezoelectric layer . . .” --.
Claims 21-29 are also remain rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of independent claim 1.
Claims 21-29 are also remain rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt